Title: To James Madison from Baron de Montlezun-Labarthette, 16 September 1816
From: Montlezun-Labarthette, Baron de
To: Madison, James



Monsieur le Président,
September 16, 1816

Un ancien Officier de l’armée française, ayant eu l’avantage de servir sous l’immortel Washington, et le Général La fayette, au Siège d’Yorck-town, il y a présentement 35 années, a le bonheur d’être rendu près de Votre demeure, chargé d’une lettre du Marquis pour Votre Excellence.
Débarqué depuis peu de jours à Norfolk, je me suis empressé de venir Vous trouver, dans l’espoir que Votre Excellence ayant égard aux instances de l’Amitié et aux bonnes recommandations d’un homme qui jouit, à juste tître, d’une aussi grande vénération que Votre ancien ami le Général la Fayette, et aussi à mes faibles Services en faveur de l’Indépendance Américaine, voudra bien prendre interêt à la Situation difficile où je me trouve après de longues infortunes et recemment encore, par un accident éprouvé à la mer.
Je suis porteur d’un Certificat du Marquis lequel Constate mes anciens services Militaires en Virginie, et ceux de mon Père qui, en sa qualité de Lt. Colonel du Régiment de Touraine, commanda la tranchée de Gauche pendant tout le siège d’Yorck-town, et entr’autres, lorsque le Vaisseau de guerre Anglais, le Caron fut brûlé par nos Batteries.
J’eus le malheur de perdre mon père par suite des blessures qu’il reçut durant la guerre de l’indépendance.
Privé de mon Patrimoine dans la tourmente Révolutionnaire, et desirant me fixer en Amérique, je viens Solliciter Votre puissant appui Monsieur le Président, pour me faire obtenir une Concession de Terres, s’il est vrai que j’y aye quelque droit et pour moi et pour mon père; soit qu’on m’alloue un Lot territorial, soit que l’Indemnité ou Gratification me fût accordée en argent.
Je me flatte que je pourrai me rendre utile dans ce Pays: Mon intention serait de faire exécuter un Projet que j’ai conçu, il y a plusieurs années.  Il est certain qu’il procurerait d’étonnans avantages au Gouvernement et à la population entière des Etats-Unis, en particulier, et Généralement, à tous les peuples Civilisés, mais j’aurais besoin d’être aidé.
Il s’agirait d’établir une Poste-Volante, au moyen de la quelle les lettres, par écrit, parviendraient, en moins de 24 heures, de la Capitale aux principales frontières et aux Ports-de-mer les plus importans; et vice Versâ, la Communication ayant lieu de jour et de nuit et en toute saison, sans obstacle quelconque!
Malheureusement mon Manuscrit est resté en Europe; mais le projet et les moyens me sont tellement présens que ce Manuscrit ne m’est nullement indispensable.  Je ne l’ai confié qu’à un Ministre et à un très petit nombre d’individus très éclairés.  Tous furent frappés de la hardiesse de l’idée et de la grandeur du projet, et m’engagèrent à le Soumettre au Gouvernement.
Convaincu que la chose est facile á établir, je compte, à mon retour à Washington, prendre les mesures nécessaires pour m’assurer le fruit de ma découverte, en cas de Succès.
L’accident que j’ai éprouvé dernièrement, la perte d’une malle tombée à la mer, me réduit à la détresse.
C’est avec une peine infinie que j’ai pu me rendre à Orange-County.
Oserais-je me flatter, Monsieur le Président, que Votre Excellence daignant avoir égard aux bonnes recommandations de l’homme du monde qui Lui est le plus sincèrement attaché, et en Considération de mes Services et de mes infortunes, voudra bien venir obligeamment à mon aide et m’admettre à l’honneur de Lui présenter mes très humbles hommages en même tems que la Lettre de Son ancien et fidèle Ami?  Je suis avec un très profond respect, Monsieur le Président, de Votre Excellence, le très humble, très Obéissant et dévoué Serviteur

le Bon. Montlezun-LabarthetteChr. de l’ordre Royal et Mre. de Saint-Louis.


